ClaeKsoN, J.
From the judgment by the court below, we think the only question involved in this appeal: Did the court below commit error in holding that the judge of the municipal court failed to charge the jury on the question- of law based upon the evidence, in that he failed to tell the jury that plaintiffs could not recover -if the negligence of Smith Moss was the sole and only proximate cause of plaintiff’s injury % We think not. White v. Realty Co., 182 N. C., 536; Construction Co. v. R. R., 184 N. C., 179.
“In Bank v. Rochamora, 193 N. C., at p. 8, quoting numerous authorities, the law is thus stated: 'Where the instruction is proper so far as it goes, a party desiring a more specific instruction must request it.’ This applies to subordinate elaboration, but not substantive, material and essential features of the charge. C. S., 564.” McCall v. Lumber Co., 196 N. C., at p. 602.
. We think the judgment of the court below is in accordance with the law of this jurisdiction: The judge of the municipal court should have charged on the aspect of sole and only proximate cause as it was a substantive, material and essential feature of the controversy. C. S., 564. The judgment of the court below is
Affirmed.